UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1686


STACY FACEMIRE,

                     Plaintiff - Appellant,

              and

HEATHER MORRIS; PAMELA STUMPF; LULA V. DICKERSON; LISA
WILKINSON; KATHRYN A. BRADLEY,

                     Plaintiffs,

              v.

WEST VIRGINIA SUPREME COURT OF APPEALS; CHIEF JUSTICE
TIMOTHY PAUL ARMSTEAD, in his official capacity as Chief Justice,

                     Defendants - Appellees,

              and

COMMISSION ON SPECIAL INVESTIGATIONS; JIM JUSTICE; JOHN B.
MCCUSKEY; PATRICK MORRISEY; JOHN PERDUE; MAC WARNER; WEST
VIRGINIA OFFICE OF SECRETARY OF STATE; WEST VIRGINIA OFFICE
OF THE ATTORNEY GENERAL; WEST VIRGINIA STATE AUDITOR’S
OFFICE; WEST VIRGINIA STATE OFFICE OF THE GOVERNOR; WEST
VIRGINIA STATE TREASURER’S OFFICE,

                     Defendants.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cv-00339-JPB)
Submitted: December 2, 2020                                  Decided: December 8, 2020


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Michael Ranson, Cynthia M. Ranson, RANSON LAW OFFICES, PLLC, Charleston,
West Virginia; G. Patrick Jacobs, LAW OFFICE OF G. PATRICK JACOBS, LC,
Charleston, West Virginia; Teresa C. Toriseva, TORISEVA LAW, Wheeling, West
Virginia; Robert G. McCoid, MCCOID LAW OFFICES, PLLC, Wheeling, West Virginia,
for Appellants. Bryan R. Cokeley, Mark C. Dean, Robert L. Bailey, STEPTOE &
JOHNSON PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Stacy Facemire appeals from the district court’s order dismissing her suit as barred

by claim and issue preclusion. In her opening brief, Facemire fails to challenge the basis

for the district court’s order. Even after being alerted to her failure in Appellees’ brief,

Facemire still did not address res judicata in her reply brief. Accordingly, we conclude

that Facemire has waived any objection to the district court’s conclusions.             See

Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013) (citing Fed. R. App. P.

28(a)). As such, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             3